Citation Nr: 1619804	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-23 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 20 percent prior to April 29, 2013, and in excess of 40 percent thereafter, for residuals, prostate cancer, status post prostatectomy in remission, with incontinence, urinary frequency, voiding dysfunction and erectile dysfunction ("prostate cancer residuals").


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to February 1962 and from May 1962 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2013, the Veteran provided testimony at a formal hearing before a Decision Review Officer (DRO) in Muskogee, Oklahoma.  The transcript is of record.

In a June 2013 rating decision, the RO increased the rating for the Veteran's service-connected prostate cancer residuals to 40 percent, effective April 29, 2013.  As that increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In July 2014, the Board remanded the current issue for further evidentiary development.  At that time, the Board also found that the Veteran had submitted a timely notice of disagreement with an August 2012 rating decision that implemented a reduction of the Veteran's disability evaluation for prostate cancer from 100 to 20 percent, effective December 1, 2012.  The Board remanded the issue of the propriety of that reduction for issuance of a Statement of the Case (SOC).  The requested SOC was issued in May 2015, and the Veteran did not perfect an appeal as to that issue thereafter.  As a result, the Board does not have jurisdiction over the issue of whether the reduction of the Veteran's disability evaluation for prostate cancer from 100 to 20 percent was proper, and only the issue of entitlement to an increased evaluation for residuals of prostate cancer is addressed herein.

The Board acknowledges that, following the December 2015 issuance of the most recent Supplemental Statement of the Case (SSOC), the Veteran sent additional treatment records to the RO for consideration, unaccompanied by a waiver of agency of original jurisdiction (AOJ) review.  However, as the substantive appeal in this case was received after February 2, 2013, solicitation of a waiver is not required.  See Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154, 126 Stat. 1165.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised as a component of this appeal.  See DRO Hr'g Tr. 10; Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is free to raise such a claim at any point in the future, and the instant determination is in no way intended to represent a finding as to the merits of such a claim, if subsequently raised at any point.  See 38 C.F.R. § 4.16 (2014); Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (a claim for a TDIU, even if previously and finally denied, constitutes a new claim).

The issue of entitlement to a compensable rating for erectile dysfunction has been raised by the record in a December 2015 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to April 29, 2013, the Veteran's prostate cancer residuals were not productive of a daytime voiding interval of less than one hour, or awakening to void five or more times per night, nor did they require use of an appliance, such as a catheter, or the wearing of absorbent materials which must be changed 2 to 4 times per day.

2.  From April 29, 2013, the Veteran's prostate cancer residuals have not required the use of an appliance, or the wearing of absorbent materials which must be changed more than 4 times per day.


CONCLUSIONS OF LAW

1.  Prior to April 29, 2013, the criteria for an evaluation in excess of 20 percent for residuals of prostate cancer were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2015).

2.  From April 29, 2013, the criteria for an evaluation in excess of 40 percent for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The duty to notify provisions relating to the Veteran's claim were satisfied by a February 2013 letter.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letter notified the Veteran that he must submit, or request that VA obtain, evidence of the worsening of his disability and the different types of evidence available to substantiate his claim for a higher rating.  Moreover, the letter informed him of the requirements to obtain a higher rating and notified him of the need to submit evidence of how such worsening affected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied.  The RO has obtained service treatment records, VA treatment records, and private treatment records, and the Veteran has submitted lay statements and has set forth his contentions during a DRO hearing.  The Veteran has also been afforded a VA examination conducted by QTC that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the examiner took into account the Veteran's statements and medical history related to the disability at issue and conducted a physical examination, all of which allowed for a fully-informed evaluation.  Id.

There has also been substantial compliance with the Board's July 2014 remand instructions, as an SOC addressing the propriety of the reduction of the Veteran's evaluation for prostate cancer from 100 to 20 percent, effective from December 1, 2012, was issued in May 2015, and the issue currently on appeal was readjudicated in a December 2015 SSOC.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim but has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

While a Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's prostate cancer residuals are currently rated under Diagnostic Code 7528, malignant neoplasms of the genitourinary system, which provides one disability level-100 percent-for active disease.  38 C.F.R. § 4.115b.  A Note to that Code states that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based on that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) (reduction in evaluation-compensation).  If there has been no local reoccurrence or metastasis, a Veteran's cancer is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.  

Alternatively, Diagnostic Code 7527, for prostate gland injuries, infections, hypertrophy, and postoperative residuals, allows for a rating based on urinary tract infections (UTIs), if those symptoms predominate.  38 C.F.R. § 4.115b.

As already discussed, a reduction of the Veteran's rating from 100 percent to 20 percent, effective December 1, 2012, was implemented in an August 2012 rating decision, and the issue of the propriety of that reduction is not currently before the Board.  Additionally, the evidence does not show, and the Veteran does not claim, that there has been local reoccurrence or metastasis of his prostate cancer since his February 2011 prostatectomy.  Therefore, his prostate cancer must be rated based on residuals.  See 38 C.F.R. § 4.115b, Diagnostic Codes 7527, 7528.  In this case, the Veteran's prostate cancer residuals have predominantly been characterized by voiding dysfunction, as evidenced by the symptoms of urinary frequency and urine leakage he has primarily described both during treatment and in statements submitted and testimony provided during the course of this claim.

Turning, then, to the diagnostic codes that address the Veteran's predominant symptoms, voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.  Urinary leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials, which must be changed less than 2 times per day.  When there is leakage requiring the wearing of absorbent materials, which must be changed 2 to 4 times per day, a 40 percent disability rating is warranted.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a 60 percent evaluation is warranted.  38 C.F.R. § 4.115a, DC 7527.

For urinary frequency, a 10 percent evaluation is warranted for a daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent rating is warranted for a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent rating is warranted for a daytime voiding interval less than one hour, or awakening to void five or more times per night.  Id.

Obstructed voiding includes ratings ranging from noncompensable to 30 percent.  A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  A 10 percent rating contemplates marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post-void residuals greater than 150 cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  Id.

Following review of the evidence of record, the Board finds that a higher evaluation for the Veteran's prostate cancer residuals is not warranted at any point during the claim period.

Prior to April 29, 2013, an evaluation in excess of 20 percent for the Veteran's prostate cancer residuals is not warranted.  In that regard, the evidence of record during that time period does not indicate that the Veteran was experiencing a daytime voiding interval of less than one hour or that he was awakening to void five or more times per night, such that he would be entitled to a higher disability rating based on urinary frequency.  Indeed, during a March 2013 QTC examination, he reported urinary frequency that required voiding every one to two hours during the day and three to four times during the night-symptoms specifically contemplated by the currently assigned 20 percent rating.  Additionally, although he described urine leakage, he denied requiring or using absorbent material.  Thus, a higher rating based on urine leakage is also not warranted.  The QTC examination findings are corroborated by a March 2013 statement the Veteran submitted to VA in which he described using the bathroom at least three times per night and experiencing urine leakage "occasionally."  Furthermore, although the Veteran also described a slow or weak urine stream during the March 2013 examination and the examiner noted recurrent UTIs, the examiner reported that use of an appliance was not required.  Thus, a higher, 30 percent rating would not be warranted on the basis of obstructed voiding.

The Board notes that, in light of the March 2013 examiner's notation of recurrent UTIs, it has also considered whether a higher rating would be warranted if UTIs were deemed the predominant symptom of the Veteran's disability.  However, recurrent UTIs are not noted elsewhere in the record, and the 2013 examiner went on to report that the Veteran did not have a history of symptomatic UTIs, let alone infections that required drainage, frequent hospitalization, or long-term drug therapy.  In short, even if UTIs were deemed to be the predominant symptom of the Veteran's prostate cancer residuals, which would not be an appropriate finding based on the evidence of record, a rating in excess of 20 percent would still not be warranted.  See 38 C.F.R. § 4.115b, Diagnostic Code 7527.

Turning to the period from April 29, 2013, an evaluation in excess of the 40 percent rating for urinary frequency that was assigned based on the Veteran's May 2013 DRO hearing testimony is also not warranted.  In that regard, although the Veteran has continued to describe urine leakage, he has characterized that leakage as occurring with certain actions, only.  He expressly denied wearing absorbent material or using an appliance during the DRO hearing and, in a December 2015 statement submitted to VA, he stated that "at times, I occasionally experience a small amount of leakage when I bend over or into an awkward position getting into or out of cars."  The Board does not find that these descriptions of urine leakage reflect a disability picture that more closely approximates the criteria for the 60 percent disability rating, which contemplate urine leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  Notably, ratings in excess of 40 percent for symptoms of obstructed voiding and urinary frequency are not available.

As a final matter, the Board acknowledges that the Veteran also experiences erectile dysfunction related to his residuals of prostate cancer, and has reviewed his statements regarding the ways in which that condition affects his and his wife's lives.  However, the Veteran was granted separate service connection for erectile dysfunction in March 2013 and did not appeal the initial evaluation assigned at that time.  Accordingly, the issue of entitlement to a compensable evaluation for erectile dysfunction is not currently before the Board.  As noted in the Introduction, it has been referred to the AOJ for appropriate action.

In summary, the objective medical evidence of record and the Veteran's own statements describe prostate cancer residuals that most closely approximate the 20 percent rating for voiding dysfunction already assigned prior to April 29, 2013, and the 40 percent rating for voiding dysfunction already assigned thereafter.  As the evidence does not support a higher rating based on other symptoms, an increased rating is not warranted at any point during the claim period.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

III.  Extraschedular Considerations

The Board has also considered whether referral for extraschedular consideration is warranted.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The schedular criteria on which the Veteran's rating is predicated are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155.  Here, the rating criteria adequately describe the Veteran's disability level and symptomatology.  The criteria for prostate cancer residuals specifically contemplate the voiding dysfunction symptoms the Veteran has described and provide higher ratings for more severe symptoms than those demonstrated by the evidence of record.  Moreover, the Veteran is separately rated for erectile dysfunction, and his loss of use of a creative organ has already been granted special monthly compensation.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Furthermore, to the extent that the Veteran has argued the rating criteria are inadequate to address his symptomatology, the evidence of record does not include indicia of an exceptional or unusual disability picture, including hospitalization for, or marked interference with employment due to, his service-connected prostate cancer residuals.  Accordingly, there is no basis for referral of the claim for extraschedular consideration.


ORDER

Entitlement to an evaluation in excess of 20 percent prior to April 29, 2013, and in excess of 40 percent thereafter, for residuals, prostate cancer, status post prostatectomy in remission, with incontinence, urinary frequency, voiding dysfunction and erectile dysfunction is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


